Citation Nr: 1135148	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-26 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In September 2010, a Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of RO review.  Nevertheless, in view of the actions taken below, initial consideration of that evidence by the RO should be undertaken.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's service connection claim. 

The Veteran, in written statements and testimony before the Board, contends that his current bilateral knee problems arose in service.  Specifically, he asserts that, during a 45-day tour of duty in French Morocco, he was assigned to conduct inventory in a warehouse, an activity that required him to spend "a lot of time[] on [his] knees" and led to the onset of his chronic knee pain.  Additionally, the Veteran alleges that, on at least one occasion during his French Moroccan detail, his knees became so painful that he sought medical treatment and was prescribed painkillers.  The Veteran maintains that he also may have been given bandages to stabilize his knees.  However, he concedes that he does not definitively remember whether he received such in-service treatment.  

The Veteran's account of a tour of duty in French Morocco is corroborated by service personnel records that he has submitted in support of his claim.  Specifically, those records establish that, while assigned to the United States Air Force's 3906th Combat Support Group Strategic Air Command (SAC), based at Sidi Slimane Air Base, Morocco, the Veteran was dispatched on special assignment to Nouasseur Air Base, a former United States Air Force SAC installation in French Morocco.  The Veteran's tour of duty at Nouasseur Air Base appears to have begun on or about April l7, 1961, and to have lasted through early June 1961.  In this regard, the Veteran has testified, and his service personnel records confirm, that while his tour of duty was originally scheduled to end in May 1961, it was extended for an additional 15-day period.

Subsequent service personnel records indicate that, in February 1962, the Veteran was released from his duties during a brief period of hospitalization at the 3906th United States Air Force Hospital, Sidi Slimane Air Base, Morocco.  Regrettably, however, the precise nature of that overseas hospitalization remains unclear as the Veteran's service treatment records have not yet been located.  

In this regard, the Board observes that, shortly after the Veteran filed his claim for service connection, the RO requested his service treatment records through the National Personnel Records Center's (NPRC's) Personnel Information Exchange System.  However in April 2007, the NPRC responded that his service treatment and Surgeon General's office records could not be found.  The NPRC then indicated that the Veteran's records might have been destroyed in a 1973 fire at VA's records repository in St. Louis, Missouri.  

After receiving the NPRC's response, the RO sent the Veteran a July 2007 Form 13055, Request for Information Needed to Reconstruct Medical Data.  However, the Veteran did not complete that form.  The RO then issued a September 2007 formal finding that the Veteran's service treatment records could not be located.  Thereafter, in a September 2007 rating decision and a June 2008 statement of the case, the RO notified the Veteran that his service treatment records were missing and indicated that it had relied, in part, on this lack of in-service evidence to deny his claim.  However, notwithstanding its prior formal finding of unavailability, the RO advised the Veteran that, if his service treatment records were located at a later date, his claim would be reconsidered.  

The Board is mindful of the RO's prior efforts to locate the Veteran's missing service records.  Significantly, however, it does not appear that the RO has specifically attempted to obtain treatment records corresponding to the Veteran's special tour of duty at Nouasseur Air Base, French Morocco, for the period extending from April 17, 1961, through early June 1961.  Nor does the RO appear to have expressly sought hospital records, if any, from the NPRC, the National Archives, or other appropriate federal sources, notwithstanding the receipt of objective evidence indicating that the Veteran was hospitalized in February 1962 at the 3906th United States Air Force Hospital, Sidi Slimane Air Base, Morocco.  As such, it does not appear that VA has yet fulfilled its duty to assist with respect to the Veteran's service records.  Accordingly, additional efforts to obtain those records, or alternative forms of evidence, must be undertaken.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additional efforts are also required to obtain potentially pertinent post-service treatment records.  VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making 'reasonable efforts to obtain relevant records, including private records,' as long as the claimant 'adequately identifies' those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Here, the Veteran's claims file contains evidence of extensive private treatment for a torn left medial meniscus and related knee problems beginning in 1984.  However, the Veteran has testified that he sought private medical treatment for knee pain prior to that date.  Additionally, he has indicated that, since undergoing surgery in December 1987 to repair his left medial meniscus tear, he has sought further private medical treatment for his knees.  

In light of the Veteran's testimony, and as additional development is already required on other grounds, the Board finds that, on remand, the Veteran should be given an opportunity to submit copies of any additional outstanding private medical records or to authorize their release to VA.  While the Board recognizes that the Veteran previously provided a signed authorization for the release of private medical records, it should be explained that this prior authorization has expired and, thus, his reauthorization of the release of subsequent records is needed before such records may be obtained.

The Veteran should also be afforded an opportunity for a VA examination and etiological opinion with respect to his claim.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran has indicated that he injured his knees in service and thereafter developed chronic knee pain and related symptoms.  He has also submitted lay statements from his wife and longtime coworker, corroborating his account of chronic knee problems since his period of active service.  In this regard, the Board observes that the Veteran is competent to testify as to the occurrence of an in-service injury and the subsequent development of chronic symptoms, such as knee pain, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, his wife and longtime coworker are competent to report symptoms that they have personally witnessed in the Veteran.  Moreover, the statements of the Veteran, his wife, and his coworker are all considered credible, even in the absence of any clinical findings of an in-service injury.  Indeed, the lack of contemporaneous medical evidence alone is no longer a bar to claims for service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Further, where as here, the Veteran's service treatment records remain outstanding, VA has an extra obligation to afford the Veteran the benefit of the doubt.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Additionally, the Board considers it significant that the Veteran has submitted copies of records from the Gainesville, Florida, VA Medical Center, dated from March 1974 to May 1974, which show complaints and treatment for chronic knee pain and effusion.  Those VA treatment records also document the Veteran's contemporaneous account of a 12-year history of knee problems.  Such transcribed lay statements are highly significant to the Veteran's claim as they suggest that his knee symptoms may have begun in 1962, while he was still on active duty.  Moreover, the Board considers those lay assertions to be not only competent but credible in the absence of any contrary evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  Indeed, those assertions preceded and, thus, were uninfluenced by his efforts to obtain service connection.  As such, they are arguably even more probative than the current lay evidence of record.  Further, at the time those assertions were made, the Veteran had only been out of the military for 10 years and presumably still had a vivid recollection of his in-service experiences.  He also had a strong motive to truthfully report the duration of his symptoms in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In light of the foregoing, the Board finds that the Veteran has submitted evidence of an in-service injury, current disability, and continuity of symptomatology sufficient to trigger the need for an examination with respect to his service connection claim.  McLendon, supra.  Thus, the Board finds that, on remand, he should be afforded a VA examination that specifically addresses whether any current knee disorder was caused or aggravated by his reported in-service injury or any other aspect of his active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, the National Archives, or any other appropriate service department offices, in an effort to obtain and associate with the claims file the Veteran's service treatment records.  In particular, the RO/AMC should make specific attempts to locate any hospital or sick call records corresponding to the Veteran's tour of duty at Nouasseur Air Base, French Morocco, for the period extending from April 17, 1961, through early June 1961, as well as any records corresponding to the Veteran's documented February 1962 hospitalization at the 3906th United States Air Force Hospital at Sidi Slimane Air Base, Morocco.  

The Veteran should also be advised to submit any such records in his own possession.  All attempts to obtain these records should be noted in the claims file.  If such efforts ultimately prove futile, a formal finding of records unavailability should be made and the Veteran should be duly notified in accordance with 38 C.F.R. § 3.159(e) (2010).

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any outstanding private medical records pertaining to the claim on appeal.  Specifically, the RO/AMC should request all records from the private medical providers who treated the Veteran for knee pain in 1981 and the providers who treated him following his December 1987 surgery to repair a torn left medial meniscus.  Explain to the Veteran that his prior authorization for the release of his providers' records has expired, and that he will need to reauthorize the release of any outstanding pertinent records in order for VA to obtain them.  All attempts to secure these private medical records must be documented in the claims file and the Veteran should be notified of any records that cannot be obtained.  The Veteran should also be advised to submit any pertinent post-service treatment records in his own possession in support of his claim.

3.  After the above development has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of any current knee disorder.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a complete rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  In particular, the examiner should take into account the Veteran's reports of in-service treatment for a bilateral knee injury, incurred during his tour of duty in French Morocco, and his post-service outpatient treatment and surgery for a torn left medial meniscus and related knee problems.  The examiner should also expressly consider the VA medical records, which document the Veteran's 1974 account of a 12-year history of knee pain, and any other evidence suggesting a continuity of knee symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the examiner should give careful consideration to any additional lay or clinical evidence obtained pursuant to this remand.   

Specifically, the examiner should diagnose any current knee disorders and then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any such disorder either began during the Veteran's tour of duty in French Morocco or was otherwise caused or aggravated by his military service.  

4.  Then, after completing any additional necessary development, the issue on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  Finally, after allowing the appropriate time for response, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


